UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7272


SAMSON M. PARKER,

                  Petitioner – Appellant,

             v.

DIRECTOR OF DEPARTMENT OF CORRECTIONS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00780-LO-TCB)


Submitted:    December 15, 2009             Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samson M. Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samson M. Parker seeks to appeal the district court’s

order    denying     Parker’s   motion     to    reopen    the     time    to    file    a

notice    of    appeal.         We     dismiss    the     appeal     for        lack    of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  This appeal period

is “mandatory and jurisdictional.”                Browder v. Dir., Dep’t of

Corr.,    434   U.S.    257,    264    (1978)     (quoting       United    States       v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket

on   August     6,   2009.       The     notice    of     appeal    was     filed       on

July 6, 2009.        Because Parker failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                          2